DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/17/2022.  As directed by the amendment: claims 1 and 3 have been amended, and claim 4 has been cancelled; thus, claims 1-3 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The last three lines of claim 1 sets forth the parameter of “the opaque member has such a length that one end of the opaque member is inserted on one of the pair of protrusions and another end of the opaque member is located at the distance when the opaque member is elastically compressed”; this parameter is found to be confusing for a few reasons.  First, it is not clear how exactly an end of the opaque member can be located at “the distance”, the term distance is one that conveys a dimension/length, and not a specific point/location; and second, it is not clear how the above-mentioned parameter effects/limits the final structure of the device/stent.  It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, however the above-mentioned parameter seems to be setting forth a limitation based on an intermediate structure/step of manufacturing the final stent structure; specifically, when the opaque member is compressed, as set forth in the parameter above, as illustrated in Figure 19B of the originally filed disclosure of the current application at hand, it is in an intermediate phase/structure in the manufacturing process to reach the final structure of the device/stent, as illustrate in Figure 19C. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of making/intermediate structural steps are considered to the extent that they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US PG Pub. 2017/0231742), hereinafter Epstein, in view of Stigall et al. (US PG Pub. 2014/0058251), hereinafter Stigall, and Losordo et al. (US PG Pub. 2018/0064454), hereinafter Losordo.
Regarding claims 1-3, Epstein discloses a stent (102), illustrated in Figures 4 and 6, comprising a strut (114) provided with at least one protrusion (148); and an opaque member (150) that is provided along a longitudinal direction of the protrusion (148) to cover the protrusion, the opaque member (150) being highly opaque to radiation, and being fixed to protrusion (148) in a coil form with an adhesive ([0102] & [0103], Lines 4-6); but does not specifically disclose the at least one protrusion comprises a pair of protrusions having tips facing each other with a distance between the tips, and that the opaque member has a dense area and a pair of sparse areas, wherein the spacing ratio of the sparse areas is higher than the spacing ratio of the dense area; and the pair of sparse areas cover each pair of protrusions, and the dense area is between the pair of sparse areas/distal to one of the sparse areas. 
	However, Stigall teaches a vascular device, in the same field of endeavor, comprising an opaque member (120) having a pair of sparse areas (160) and a dense area (155), between the pair of sparse areas (160)/distal to one of the sparse areas, wherein the spacing ratio of the sparse areas (160) is higher than the spacing ratio of the dense area (155), illustrated in Figure 2 (Stigall: [0039], Lines 7-10 & [0042], Lines 1-7); the opaque member coil having dense and sparse areas allow for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity (Stigall: [0032], Lines 12-19).  Furthermore, Losordo teaches a vascular device (100), in the same field of endeavor, comprising struts (102/104/106/118) provided with a protrusion (122), including a pair of protrusions (SA) having tips facing each other with a distance (D) between the tips, and an opaque member/radiopaque marker coil provided along the protrusion (122), illustrated in Figures 2, 5 and modified figure 5, below; the protrusion/pair of protrusions provides a mechanical structure to securely mount the radiopaque marker coils while maintaining a smooth transition between the radiopaque marker coils and the struts when the device is compressed for delivery (Losordo: [0048]).

    PNG
    media_image1.png
    395
    514
    media_image1.png
    Greyscale

	In view of the teachings of Stigall and Losordo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the coiled opaque member, of the stent of Epstein, to have a pair of sparse areas and a dense area, between the pair of sparse areas/distal to one of the sparse areas, wherein the spacing ratio of the sparse areas is higher than the spacing ratio of the dense area, in order to allow for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity, as taught by Stigall.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the at least one protrusion, of the stent of Epstein in view of Stigall, to include a pair of protrusions having tips facing each other with a distance between the tips, as taught by Losordo, the opaque member, having a length, being arranged such that each of the pair of sparse areas, of the opaque member, covers each of the pair of protrusions and the dense area is located between the sparse areas, as taught by Stigall (Figure 2 of Stigall illustrates a dense area 155 located between sparse areas 160); in order to provide mechanical structure(s) to securely mount the coiled opaque member(s) while maintaining a smooth transition between the coiled opaque member(s) and the struts, of the stent of Epstein in view of Stigall, when the stent is compressed for delivery, as taught by Losordo.  Furthermore, based on the coil shape of the opaque member (i.e. the fact that a length of a coil can be shortened by/due to compression) the length of the opaque member, of the stent of Epstein in view of Stigall and Losordo, is configured to have one end, of the opaque member, be inserted on one of the pairs of protrusion and the other end, of the opaque member, being located at the distance when the of the opaque member is compressed.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.  Applicant argues the rejections of the claims as being unpatentable over the prior art of Epstein in view of Stigall and Losordo, stating “Losordo fails to disclose that a pair of protrusions have tips facing each other with a distance between the tips” and that “Losordo also does not disclose how to attach an opaque member to a pair of protrusions”.  Applicant also further states that the combination of art fails to teach the parameter of “the opaque member has such a length that one end of the opaque member is inserted on one of the pair of protrusions and another end of the opaque member is located at the distance when the opaque member is elastically compressed”.  Examiner respectfully disagrees with Applicant’s assertions.  Losordo clearly teaches a protrusion (122) including a pair of protrusions (SA) having tips facing each other with a distance (D) between the tips, illustrated in Figures 2, 5 and modified figure 5, above; wherein the protrusion acts as a mechanical structure to attach the radiopaque coil markers to the stent body (Losordo: [0048]).  Furthermore, as mentioned above, in device/apparatus claims, only the claimed structure of the final device holds patentable weight; as such, the parameter of the opaque member having a length such that one end is inserted on one protrusion and the other end being located at the distance when the opaque member is compressed is an intermediate structure/step of the final product/device.  Moreover, regarding Applicant’s argument that Losordo does not disclose how to attach an opaque member to a pair of protrusions, Applicant is reminded that the test for obviousness is not whether the features of a secondary/tertiary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, in the instant case, the prior art of Stigall teaches a vascular device having an opaque member with a pair of sparse areas and a dense area between the pair of sparse areas, wherein the spacing ratio of the sparse areas is higher than the spacing ratio of the dense area (Stigall: [0039], Lines 7-10 & [0042], Lines 1-7); and further teaches the opaque member coil having dense and sparse areas allows for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity (Stigall: [0032], Lines 12-19).  While the prior art of Losordo teaches a protrusion including a pair of protrusions having tips facing each other with a distance between the tips, and an opaque member/coiled radiopaque marker provided along the protrusion/pair of protrusions; the protrusion/pair of protrusions provides a mechanical structure to securely mount the radiopaque marker coils while maintaining a smooth transition between the radiopaque marker coils and the struts when the device is compressed for delivery (Losordo: [0048]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the coiled opaque member, of the stent of Epstein, to have a pair of sparse areas and a dense area, between the pair of sparse areas, in order to allow for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity; and further also obvious to one having ordinary skill in the art for the at least one protrusion, of the stent of Epstein in view of Stigall, to include a pair of protrusions having tips facing each other with a distance between the tips, the opaque member, having a length, being arranged such that each of the pair of sparse areas, of the opaque member, covers each of the pair of protrusions and the dense area is located between the sparse areas; in order to provide mechanical structure(s) to securely mount the coiled opaque member(s) while maintaining a smooth transition between the coiled opaque member(s) and the struts of the stent.  Additionally, based on the coil shape of the opaque member (i.e. the fact that a length of a coil can be shortened by/due to compression) the length of the opaque member, of the stent of Epstein in view of Stigall and Losordo, is configured to have one end, of the opaque member, be inserted on one of the pairs of protrusion and the other end, of the opaque member, being located at the distance when the of the opaque member is compressed.  Hence, the rejection(s) of the claim(s) as being unpatentable over the prior art of Epstein in view of Stigall and Losordo is/are deemed to be proper since all the structural limitations, of the final produce/stent, are taught by the combination of prior art; thus, the rejection(s) stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774